
	
		II
		110th CONGRESS
		1st Session
		S. 1691
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to restrict the
		  public display on the Internet of all or any portion of social security account
		  numbers by State and local governments, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Number Online
			 Protection Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The inappropriate
			 display of social security account numbers has contributed to a growing range
			 of illegal activities, including fraud, identity theft, stalking, and other
			 crimes that have a substantial effect on interstate commerce and public
			 safety.
			(2)The Federal
			 Government requires virtually every individual in the United States to obtain
			 and maintain a social security account number in order to pay taxes, to qualify
			 for old-age, survivors, and disability insurance benefits under title II of the
			 Social Security Act, or to seek employment. An unintended consequence of these
			 requirements is that social security account numbers have become one of the
			 tools that can be used to facilitate crime, fraud, and invasions of the privacy
			 of the individuals to whom the numbers are assigned. Because the Federal
			 Government created and maintains this system, and because the Federal
			 Government does not permit individuals to exempt themselves from those
			 requirements, it is appropriate for the Federal Government to take steps to
			 stem the abuse of social security account numbers.
			(3)In most
			 jurisdictions throughout the United States, State and local law requires that
			 certain public documents, such as business filings, property records, and birth
			 and marriage certificates, be made available to the general public. These
			 documents may contain an individual’s social security account number. An
			 increasing number of official records repositories, such as repositories
			 maintained by a Secretary of State's office or a local clerk’s office, are
			 storing such records on the Internet. In a report issued in November 2004, the
			 Government Accountability Office estimated that between 15 and 28 percent of
			 counties display records containing social security account numbers on the
			 Internet, potentially affecting millions of individuals. Due to a patchwork of
			 practices and regulations, the risk of exposure of social security account
			 numbers through the Internet is highly variable across States and localities.
			 While online availability of public records improves access, it also increases
			 the risk that social security account numbers will be widely displayed and
			 misused.
			3.Prohibition on
			 the display to the general public on the Internet of all or any portion of
			 social security account numbers by state and local governments
			(a)In
			 generalChapter 88 of title 18, United States Code, is amended by
			 inserting at the end the following:
				
					1802.Prohibition
				on the display to the general public on the Internet of all or any portion of
				social security account numbers by State and local governments
						(a)In
				generalA State, a political
				subdivision of a State, or any officer, employee, or contractor of a State or a
				political subdivision of a State, shall not display to the general public on
				the Internet all or any portion of any social security account number.
						(b)Rules of
				construction; deemed compliance
							(1)Rules of
				constructionNothing in this section shall be construed to
				supersede, alter, or affect—
								(A)any restriction
				or limitation on the display to the general public on the Internet of all, or
				any part of, social security account numbers provided for in any statute,
				regulation, or order of the Federal Government, a State, or a political
				subdivision of a State, or under any interpretation of such a statute,
				regulation, or order, if the restriction or limitation is greater than that
				provided under this section; or
								(B)any statute,
				regulation, or order of the Federal Government, a State, or a political
				subdivision of a State relating to the submission of a social security account
				number to a State or a political subdivision of a State.
								(2)Deemed
				complianceA State, a political subdivision of a State, or any
				officer, employee, or contractor of a State or a political subdivision of a
				State, shall be deemed to be in compliance with the requirements of subsection
				(a) if the State or political subdivision permits an individual to submit in
				addition to original material required to be submitted to the State or
				political subdivision that contains all or any portion of the individual's
				social security account number, a duplicate of the material that has all of the
				individual's social security account number redacted.
							(c)PenaltiesA State or a political subdivision of a
				State that has a policy or practice of substantial noncompliance with this
				section shall be subject to a civil penalty imposed by the Attorney General of
				not more than $5,000 a day for each day of substantial noncompliance.
						(d)EnforcementThe Attorney General may bring a civil
				action against a State, a political subdivision of a State, or any officer,
				employee, or contractor of a State or a political subdivision of a State, in
				any appropriate United States District Court for appropriate relief with
				respect to a display to the general public on the Internet of all or any
				portion of any social security account number in violation of this
				section.
						(e)DefinitionsIn this section:
							(1)Display to the
				general public on the Internet
								(A)In
				generalThe term display to the general public on the
				Internet means, in connection with all or any portion of a social
				security account number, to place such number or any portion of such number, in
				a viewable manner on an Internet site that is available to the general public,
				including any Internet site that requires a fee for access to information
				accessible on or through the site.
								(B)Inclusion of
				certain unprotected transmissionsIn any case in which a State, a
				political subdivision of a State, or any officer, employee, or contractor of a
				State or a political subdivision of a State, requires as a condition of doing
				business transmittal of all, or any part of, an individual’s social security
				account number by means of the Internet without reasonable provisions to ensure
				that such number is encrypted or otherwise secured from disclosure, any such
				transmittal of such number shall be treated as a display to the general
				public on the Internet for purposes of this section.
								(2)Social security
				account numberThe term social security account
				number means the account number assigned to an individual by the
				Commissioner of Social Security in the exercise of the Commissioner's authority
				under section 205(c)(2) of the Social Security Act and includes any derivative
				of such
				number.
							.
			(b)Clerical
			 amendmentThe chapter analysis for chapter 88 of title 18, United
			 States Code, is amended by adding at the end the following:
				
					
						1802. Prohibition on the display to the general public on the
				Internet of all or any portion of social security account numbers by State and
				local
				governments.
					
					.
			(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on the date that is 180 days after the date of enactment of ths Act and
			 shall apply to violations occurring on or after that date.
			(d)No retroactive
			 applicationNothing in section 1802 of title 18, United States
			 Code, as added by the amendments made by subsections (a) and (b), shall be
			 construed as applying to the placement of all or any portion of a social
			 security account number in a viewable manner on an Internet site that is
			 available to the general public, including any Internet site that requires a
			 fee for access to information accessible on or through the site, by a State, a
			 political subdivision of a State, or any officer, employee, or contractor of a
			 State or a political subdivision of a State, that is done prior to the
			 effective date of such amendments.
			4.Grants to State
			 and local governments to come into compliance with the prohibition on the
			 display to the general public on the Internet of all or any portion of social
			 security account numbers
			(a)In
			 generalThe Attorney General shall award grants to States and
			 political subdivisions of States to carry out activities to remove or redact
			 all social security account numbers from forms and records of executive,
			 legislative, and judicial agencies of States and political subdivisions of
			 States that, as of the date of enactment of this Act, have been displayed to
			 the general public on the Internet and would be a violation of section 1802 of
			 title 18, United States Code, (as added by section 3) if that section had been
			 in effect at the time such numbers were first displayed.
			(b)ApplicationA
			 State or political subdivision of a State desiring a grant under this section
			 shall submit an application to the Attorney General at such time, in such
			 manner, and containing such information as the Attorney General shall
			 require.
			(c)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Attorney General to carry out this section, $10,000,000 for each of fiscal
			 years 2008 and 2009.
			(d)Definition of
			 StateIn this section, the term State means each of
			 the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 United States Virgin Islands, Guam, and the Commonwealth of the Northern
			 Marianas.
			
